CCA 201100300. On consideration of the petition for grant of review of the decision of the United States Navy-Marine Corps Court of Criminal Appeals and the record of trial, it is noted that the record reflects that the court-martial was called to order pursuant to the following orders: *360General Court-Martial Convening Order Number (GCMCO) 01-10 dated 16 February 2010 and GCMCO 01M-10, dated 21 January 2011.
GCMCO 01-10 detailed 12 officer members, none of whom appeared at trial. GCMCO 01M-10 detailed 10 officer and enlisted members, each of whom appeared and were sworn. That order also relieved, for this case only, two officer members who had been previously detailed by GCMCO 01J-10, dated 20 December 2010. The only orders included in the record are 01-10 and 01M-10. The record does not account for the absence of the members detailed by GCMCO 01-10. Accordingly, it is ordered that Appellee file an answer addressing the following specified issue:
WHETHER APPELLANT WAS MATERIALLY PREJUDICED WHERE 12 DETAILED MEMBERS WERE ABSENT.
Appellee’s answer shall be filed with the Court within 20 days of the date of this order. Appellant may file a reply within 5 days after the filing of the answer.